DETAILED ACTION 
Response to Arguments
The amendments filed 12/1/2020 have been entered and made of record. 

The Applicant's amendments and arguments filed 12/1/2020 have been considered but not persuasive:
Re Claim 1: 1) with regarding to the amended element "the reconstruction request being one of examination target parts of a subject”, and Applicant states that the cited references do not teach such element: 
	However the Examiner disagrees, because:
	1) Park teaches {receiving} such the reconstruction request being one of examination target parts of a subject (see Park: e.g., -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input.  (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13; and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image.--, in lines 27-34, col. 13);
	Apparently, above highlighted paragraphs, and in light of the illustration of Park’s Fig.3B, Fig. 3C, user’s request(s) is to reconstructing the cross-sectional image, and herein the specific cross-sectional image of the first object is corresponding to one of examination target parts of a subject. Park further teaches herein the target objects are related to a plurality of sites of a subject to be examined {as Applicant intends to argue for the difference in Remarks page 10 through page 11} (see Park: e.g., -- an "object" may be a human, an animal, or a part of a human or animal.  For example, the object may be an organ (e.g., the liver, heart, womb, brain, breast, or abdomen), a blood vessel, or a combination thereof.--, in lines 23-27, col. 6).
	2) with regarding to the amended element “manage, as a queue, an order of execution of the first task and the second task such that the second task is executed after the first task” 
assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image. Since the secondary operation has a lower priority than the primary operation, the secondary operation may be performed slower than the primary operation. --, in lines 27-36, col. 13), 
so that, above highlighted Park’s primary operation and secondary operation is a ordered queue,
thus, Park as modified by Forman further disclose {wherein the processing circuitry is configured to:} manage the order of execution of a plurality of the first tasks and a plurality of the second tasks such that the second tasks are executed after the first tasks in accordance with the queue (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15).
For Applicant’s arguments regarding to the amended claim 20, which is also considered as not persuasive with the similar reasons as discussed above for claim 1.
	
	Therefore, claims 1-24 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9990742 B2); and in view of Forman (US 20170124730 A1).
Re Claim 1, Park discloses an X-ray computed tomography apparatus comprising: (see Park: e.g., Fig. 1, and in lines 12-51, col. 6; also see: Fig. 4, and, -- the controller is configured to assign the at least one of the first operation and the second operation to at least one among the plurality of processors --, in lines 41-61, col. 12) comprising:
processing circuitry configured to: generate a first task corresponding to a reconstruction process of a first reconstruction  and a second task corresponding to a reconstruction process of a second reconstruction, based on a single reconstruction request for image reconstruction using a projection data set acquired by a scan including radiation and detection of X-rays, the reconstruction request being one of examination target parts of a subject (see Park: e.g., -- assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image.--, in lines 27-34, col. 13; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input.  (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; and, -- an "object" may be a human, an animal, or a part of a human or animal.  For example, the object may be an organ (e.g., the liver, heart, womb, brain, breast, or abdomen), a blood vessel, or a combination thereof.--, in lines 23-27, col. 6);
Park however does not explicitly disclose the first reconstruction of a first reconstruction range  and a second reconstruction range including at least a range different from the first reconstruction range,
Forman teaches the first reconstruction of a first reconstruction range and a second reconstruction range including at least a range different from the first reconstruction range (see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]);
Park and Forman are combinable as they are in the same field of endeavor:  computing/task management for medical image reconstruction. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park’s apparatus using Forman’s teachings by including the first reconstruction of a first reconstruction range and a second reconstruction range including at least a range different from the first reconstruction range to Park’s assignment of first reconstruction and second, third reconstruction tasks in order to set the reconstruction range through the division of the data in accordance with the priority assigned to the reconstruction of specific medical image data (see Forman: e.g. in [0044]);
Park as modified by Forman further disclose manage an order of execution of the first task and the second task such that the second task is executed after the first task (see Park: e.g., -- assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image. Since the secondary operation has a lower priority than the primary operation, the secondary operation may be performed slower than the primary operation. --, in lines 27-36, col. 13); and
execute the first task and the second task in the managed order of execution, based on the projection data set (see Park: e.g., -- assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image. Since the secondary operation has a lower priority than the primary operation, the secondary operation may be performed slower than the primary operation. --, in lines 27-36, col. 13),
wherein the processing circuitry is configured to: generate the first task and the second task for each of a plurality of reconstruction requests (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input.  (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15); and
manage the order of execution of a plurality of the first tasks and a plurality of the second tasks such that the second tasks are executed after the first tasks in accordance with the queue (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15).

Re Claim 2, Park as modified by Forman further disclose wherein the processing circuitry is configured to cause a display to display a plurality of images (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15).

Re Claim 3, Park as modified by Forman further disclose wherein the second reconstruction range is different from the first reconstruction range (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]).

Re Claim 4, Park as modified by Forman further disclose wherein the second reconstruction range includes a part of the first reconstruction range (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]).

Re Claim 5, Park as modified by Forman further disclose wherein the first reconstruction range and the second reconstruction range are identical or different for each of the reconstruction requests (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]).

Re Claim 6, Park as modified by Forman further disclose wherein the processing circuitry is configured to generate the first task with a reduced load from the reconstruction process of the first reconstruction range, and the second task corresponding to the reconstruction process of the second reconstruction range including the first reconstruction range (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044] {Park’s teaching of first/primary reconstruction of live reconstruction is included in second reconstruction of scan reconstruction}).

Re Claim 7, Park as modified by Forman further disclose wherein the processing circuitry is configured to: set a higher priority to the first task than to the second task, and manage the order of execution of the first task and the second task, based on the priority (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]).

Re Claim 8, Park as modified by Forman further disclose wherein the processing circuitry is configured to cause the display to display images reconstructed by the execution of the first tasks, before an end of execution of the second task (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15).

Re Claim 9, Park as modified by Forman further disclose wherein the processing circuitry is configured so that in response to an input of an instruction for deleting one of more of the images, the processing circuitry deletes one or more of the second tasks which correspond to said one or more images to be deleted (see Park: e.g., -- assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image.--, in lines 27-34, col. 13, and, --when the user wants to remove noise from the reconstructed image obtained by the live reconstruction and/or scan reconstruction, or when the user wants to remove metal artifacts which appear on the reconstructed image, the user may perform the post reconstruction. (104)    In some exemplary embodiments, the user may perform the post reconstruction to remove various artifacts which appear on the reconstructed cross-sectional image. (105)    For example, when the user wants to remove the artifacts on the live reconstruction image, or when the user wants to remove the artifacts on the reconstructed cross-sectional image obtained by the scan reconstruction, the user may perform the post reconstruction to remove the artifacts. In addition, the user may perform the post reconstruction when selecting another reconstruction method that is different from the reconstruction methods used for the live reconstruction and scan reconstruction.--, in lines 28-44, col. 14).

Re Claim 10, Park as modified by Forman further disclose wherein the processing circuitry is configured so that if an image quality of image data generated by execution of one or more of the first tasks fails to meet a preset condition, the processing circuitry deletes the image data failing to meet the condition and deletes one or more of the second tasks which correspond to the deleted image data (see Park: e.g., -- assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image.--, in lines 27-34, col. 13, and, --when the user wants to remove noise from the reconstructed image obtained by the live reconstruction and/or scan reconstruction, or when the user wants to remove metal artifacts which appear on the reconstructed image, the user may perform the post reconstruction. (104)    In some exemplary embodiments, the user may perform the post reconstruction to remove various artifacts which appear on the reconstructed cross-sectional image. (105)    For example, when the user wants to remove the artifacts on the live reconstruction image, or when the user wants to remove the artifacts on the reconstructed cross-sectional image obtained by the scan reconstruction, the user may perform the post reconstruction to remove the artifacts. In addition, the user may perform the post reconstruction when selecting another reconstruction method that is different from the reconstruction methods used for the live reconstruction and scan reconstruction.--, in lines 28-44, col. 14).

Re Claim 11, Park as modified by Forman further disclose wherein the processing circuitry is configured so that in response to an input of an instruction for selecting one or more of the images, the processing circuitry sets one or more of the second tasks which correspond to said one or more images to be selected, as a target of execution (see Park: e.g., -- assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image.--, in lines 27-34, col. 13, and, --when the user wants to remove noise from the reconstructed image obtained by the live reconstruction and/or scan reconstruction, or when the user wants to remove metal artifacts which appear on the reconstructed image, the user may perform the post reconstruction. (104)    In some exemplary embodiments, the user may perform the post reconstruction to remove various artifacts which appear on the reconstructed cross-sectional image. (105)    For example, when the user wants to remove the artifacts on the live reconstruction image, or when the user wants to remove the artifacts on the reconstructed cross-sectional image obtained by the scan reconstruction, the user may perform the post reconstruction to remove the artifacts. In addition, the user may perform the post reconstruction when selecting another reconstruction method that is different from the reconstruction methods used for the live reconstruction and scan reconstruction.--, in lines 28-44, col. 14).

Re Claim 12, Park as modified by Forman further disclose in response to an input of an instruction for selecting one or more of the images, the processing circuitry places a priority on one or more of the second tasks which have correlation to said one or more images to be selected, over remaining one or more of the second tasks (see Park: e.g., -- assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image.--, in lines 27-34, col. 13, and, --when the user wants to remove noise from the reconstructed image obtained by the live reconstruction and/or scan reconstruction, or when the user wants to remove metal artifacts which appear on the reconstructed image, the user may perform the post reconstruction. (104)    In some exemplary embodiments, the user may perform the post reconstruction to remove various artifacts which appear on the reconstructed cross-sectional image. (105)    For example, when the user wants to remove the artifacts on the live reconstruction image, or when the user wants to remove the artifacts on the reconstructed cross-sectional image obtained by the scan reconstruction, the user may perform the post reconstruction to remove the artifacts. In addition, the user may perform the post reconstruction when selecting another reconstruction method that is different from the reconstruction methods used for the live reconstruction and scan reconstruction.--, in lines 28-44, col. 14).

Re Claim 13, Park as modified by Forman further disclose wherein the processing circuitry is configured so that in response to an input of a transfer request for transferring one or more of the images, the processing circuitry transfers, upon execution of one or more of the second tasks which correspond to said one or more images to be transferred, image data generated by execution of said one or more second tasks, or both image data generated by execution of said one or more second tasks and image data of said one or more images to be transferred (see Park: e.g., -- assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image.--, in lines 27-34, col. 13, and, --when the user wants to remove noise from the reconstructed image obtained by the live reconstruction and/or scan reconstruction, or when the user wants to remove metal artifacts which appear on the reconstructed image, the user may perform the post reconstruction. (104)    In some exemplary embodiments, the user may perform the post reconstruction to remove various artifacts which appear on the reconstructed cross-sectional image. (105)    For example, when the user wants to remove the artifacts on the live reconstruction image, or when the user wants to remove the artifacts on the reconstructed cross-sectional image obtained by the scan reconstruction, the user may perform the post reconstruction to remove the artifacts. In addition, the user may perform the post reconstruction when selecting another reconstruction method that is different from the reconstruction methods used for the live reconstruction and scan reconstruction.--, in lines 28-44, col. 14; also see Forman: e.g., --The computing management computer can divide the raw medical data and gather it into data packets containing subsets of the raw medical data so that said data packets can be transferred via the interface of the medical imaging device or the interfaces of the medical imaging devices to the computer group in order to be processed by the latter.  In addition to the subset of the raw medical data, the data packets can contain information on required processing steps for said subset and on the corresponding algorithms.  Consequently, each data packet is a self-contained entity that contains all of the information required for the reconstruction task and can be processed on a computer of the computer group.  The processing step contributes toward the reconstruction of the medical image data and is referred to as a partial reconstruction.  The merging of the partially reconstructed raw medical data and the provisioning of the medical image data are managed by the computing management computer.--, in [0043]).

Re Claim 14, Park as modified by Forman further disclose wherein the processing circuitry is configured so that in response to an input of a protection request for protecting one or more of the images, the processing circuitry protects, upon execution of one or more of the second tasks which correspond to said one or more images to be protected, image data generated by execution of said one or more second tasks, or both image data generated by execution of said one or more second tasks and image data of said one or more images to be protected (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]).

Re Claim 15, Park as modified by Forman further disclose display information indicative of a status of execution of at least one of the second tasks in association with corresponding one or more of the images (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]).

Re Claim 16, Park as modified by Forman further disclose generate a reconstruction task indicative of the reconstruction process, in response to a request for the reconstruction process; and generate the first task and the second task, based on the generated reconstruction task (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0043]-[0044]).

Re Claim 17, Park discloses an image generation apparatus (see Park: e.g., Fig. 1, and in lines 12-51, col. 6; also see: Fig. 4, and, -- the controller is configured to assign the at least one of the first operation and the second operation to at least one among the plurality of processors --, in lines 41-61, col. 12) comprising:
Manage, as a queue, an order of execution of a first task corresponding to a reconstruction process of a first reconstruction  and a second task corresponding to a reconstruction process of a second reconstruction, such that the second task is executed after the first task, the first task and the second task being generated based on a single reconstruction request for image reconstruction using a projection data set acquired by a scan including radiation and detection of X-rays, the reconstruction request being one of examination target parts of a subject (see Park: e.g., -- assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image.--, in lines 27-34, col. 13; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input.  (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; and, -- an "object" may be a human, an animal, or a part of a human or animal.  For example, the object may be an organ (e.g., the liver, heart, womb, brain, breast, or abdomen), a blood vessel, or a combination thereof.--, in lines 23-27, col. 6);
Park however does not explicitly disclose the first reconstruction of a first reconstruction range  and a second reconstruction range including at least a range different from the first reconstruction range,
Forman teaches the first reconstruction of a first reconstruction range and a second reconstruction range including at least a range different from the first reconstruction range (see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]);
Park and Forman are combinable as they are in the same field of endeavor:  computing/task management for medical image reconstruction. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park’s apparatus using Forman’s teachings by including the first reconstruction of a first reconstruction range and a second reconstruction range including at least a range different from the first reconstruction range to Park’s assignment of first reconstruction and second, third reconstruction tasks in order to set the reconstruction range through the division of the data in accordance with the priority assigned to the reconstruction of specific medical image data (see Forman: e.g. in [0044]); and
Park as modified by Forman further disclose execute the first task and the second task in the managed order of execution, based on the projection data set (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input.  (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15),
wherein the processing circuitry is configured to: manage the order of execution of a plurality of the first tasks and a plurality of the second tasks such that the second tasks are executed after the first tasks in accordance with the queue (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input.  (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15).

Re Claim 18, Park as modified by Forman further disclose to generate the first task and the second task for each of the reconstruction requests (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input.  (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15).

RE Claim 19, claim 19 is the corresponding method claim to claim 1 respectively. Thus, claim 19 is rejected for the similar reasons as for claim 1. Furthermore, Park as modified by Forman further disclose task management method of performing the steps (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]).

Re Claim 20, Park discloses an X-ray computed tomography apparatus comprising: (see Park: e.g., Fig. 1, and in lines 12-51, col. 6; also see: Fig. 4, and, -- the controller is configured to assign the at least one of the first operation and the second operation to at least one among the plurality of processors --, in lines 41-61, col. 12) comprising:
processing circuitry configured to: execute from a queue, a first task of a first reconstruction process based on a projection data set acquired by a scan including radiation and detection of X-rays, in response to a first reconstruction request for first image reconstruction (see Park: e.g., {“at least one of the first operation and the second operation” is a queue} -- assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image.--, in lines 27-34, col. 13);
	execute, from the queue, a second task of a second reconstruction process in response to a second reconstruction request for second image reconstruction and upon execution of a part of the first reconstruction process (see Park: e.g., -- assign at least one of a primary operation which is a reconstruction stage of a cross-sectional image with a higher priority and a secondary operation which is a reconstruction stage of a cross-sectional image with a lower priority to at least one of the plurality of GPUs.--, in lines 41-61, col. 12, and, -- an operation of reconstructing the cross-sectional image which has a top priority (i.e. a first priority) among a plurality of operations of reconstructing the cross-sectional image. For example, the primary operation may be the operation of reconstructing the cross-sectional image of a first object based on the CT data obtained by CT imaging of the first object while the CT image processing apparatus 400 performs the CT imaging on the first object.--, in lines 3-12, col. 13, and, -- The secondary operation according to an exemplary embodiment is an operation of reconstructing the cross-sectional image which has a second priority, and has a lower priority than the primary operation which has the top priority. In detail, the secondary operation is an operation of reconstructing the cross-sectional image which the user intends to further verify after verifying the first cross-sectional image.--, in lines 27-34, col. 13);
	Park however does not explicitly disclose that the second reconstruction process based on the data set, 
	Forman teaches the second reconstruction process based on the data set(see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]);
Park and Forman are combinable as they are in the same field of endeavor:  computing/task management for medical image reconstruction. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park’s apparatus using Forman’s teachings by including the second reconstruction process based on the data set to Park’s assignment of first reconstruction and second, third reconstruction tasks in order to set the reconstruction range through the division of the data in accordance with the priority assigned to the reconstruction of specific medical image data (see Forman: e.g. in [0044]); and 
Park as modified by Forman further disclose cause a display to display an image reconstructed by said part of the first reconstruction process and an image reconstructed by a part of the second reconstruction process (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0043]-[0044]).

Re Claim 21, Park as modified by Forman further disclose wherein a first amount of data to be processed by the first task is less than a second amount of data to be processed by the second task (see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]).

Re Claim 22, Park as modified by Forman further disclose wherein a load of reconstruction process of the first task is lighter than that of the second task (see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0044]), and
the processing circuitry manages a first image generated by the first task and a second image generated by the second task separately (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0043]-[0044]).

	Re Claim 23, Park as modified by Forman further disclose The image generation apparatus according to claim 17, further comprising a memory configured to store a first reconstruction request and a second reconstruction request, wherein the processing circuitry is further configured to execute reconstruction processes corresponding to the first and second reconstruction requests, and wherein the processing circuitry is configured to perform the method (see corresponding discussions for Claim 17, and also see Park: e.g., -- The storage unit 124 may include at least one storage medium from among a flash memory-type storage medium, a hard disk-type storage medium, a multimedia card micro-type storage medium, card-type memories (e.g., a secure digital (SD) card, an extreme digital (XD) memory, and the like), a random access memory (RAM)--, in lines 6-16, col. 9, and lines 35-65, col. 23).

	Re Claim 24, Park as modified by Forman further disclose image generation apparatus according to claim 17, further comprising a memory configured to store a first reconstruction request and a second reconstruction request (see corresponding discussions for Claim 17, and also see Park: e.g., -- The storage unit 124 may include at least one storage medium from among a flash memory-type storage medium, a hard disk-type storage medium, a multimedia card micro-type storage medium, card-type memories (e.g., a secure digital (SD) card, an extreme digital (XD) memory, and the like), a random access memory (RAM)--, in lines 6-16, col. 9, and lines 35-65, col. 23), wherein the processing circuitry is further configured to:
	generate the first task and the second task from the first reconstruction request; generate the third task and the fourth task from the second reconstruction request; manage an execution order such that the second task and the fourth task are executed after the first task and the third task (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14),
	the first reconstruction request being completed by completing the first task and the second task, and the second reconstruction request being completed by completing the third task and the fourth task (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14);
	output images reconstructed by the execution of the first task and the third task, before an end of execution of the first and second reconstruction requests (see Park: e.g., --First reconstruction 710 may refer to a reconstruction operation which has a first priority. For example, the first reconstruction 710 may be the aforementioned live reconstruction. (124)    Second reconstruction 720 and third reconstruction 730 may refer to second-priority reconstruction operations which have a lower priority than the first priority. The second reconstruction 720 operation and the third reconstruction 730 operation may be included in the secondary operation. (125)    For example, the second reconstruction 720 may be the aforementioned scan reconstruction. For example, the third reconstruction 730 may be the aforementioned post reconstruction.--, in line 13, col. 13 through line 23, col. 14; lines 26-62, col. 16; and, --the post reconstruction may be an operation of reconstruction performed to complement the scan reconstruction after the user verifies the cross-sectional image reconstructed by scan reconstruction--, in lines 15-23, col. 14; and, -- The input unit 550 may receive from the user predetermined data, requests, or commands. For example, the input unit 550 may receive the predetermined data or requests through the user interface screen. (116)    Specifically, the input unit 550 may receive an input for the secondary operation and the image processor 510 may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation based on the input. (117)    The user may determine whether to perform the secondary operation and the method of reconstructing the image of the secondary operation when the user confirms the first cross-sectional image displayed on the displayer 540 after the primary operation is performed.--, in lines 41-54, col. 15; also see Forman: e.g., -- The processing requirements imposed by a data packet on the capacities of the computers can be determined by the volume of the data and/or the associated algorithm for processing the data. The computing management computer can perform a division matched to the free capacities of the computers of the computer group according to said processing requirements. A further aspect which can affect the division of the data is the priority assigned to the reconstruction of specific medical image data. The priority can be determined for example by the user, by the computing management computer, by the imaging modality by which the raw medical data were acquired, or by the time of acquisition. The priority can influence or permanently predefine the order of the reconstruction tasks--, in [0043]-[0044]).
	















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667